Beatty, C. J., dissenting.
If the question involved in this motion .were a new one, I should feel little hesitation in concurring in the opinion of Mr. Justice Works; but since the appellant has pursued the practice approved in Pieper v. Centinela Co., 56 Cal. 173, in bringing up certified copies of the papers used at the hearing in the superior court, I do not think we are justified in reversing our former ruling and dismissing his appeal.
I think, however, it would be well to make a rule to operate prospectively in accordance with the views of Justice Works.